DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-19 in the reply filed on 9/15/2022 is acknowledged. The traversal is on the ground(s) that the inventions of I and II can be examined together.  This is not found persuasive because invention I and II are independent or distinct. In invention II the lines of weakness are at least partially through different layers which would require a search different than required for invention I.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “gap” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “gap” is unclear as the metes and bounds of the second and third lines of weakness are unclear. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The “gap” is unclear as the metes and bounds of the second and third lines of weakness are unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 10-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (US 2,344,559).
Regarding claim 1, Newman discloses a media wrapper for wrapping a stack of print media, the media wrapper comprising: a structure configured to be wrapped and sealed around a stack of print media to form a wrapped package, the structure having a front edge, a rear edge, a left edge, and a right edge, wherein upon wrapping the structure around the stack of print media, the structure is configured to form two pairs of longitudinal fold lines, two pairs of transverse fold lines, and two pairs of lateral fold lines defining a left side, a right side, a front side, a rear side, a top side, and a bottom side of the wrapped package, wherein one of the left or right edges of the structure is configured to overlap the other to form a girth seal on the bottom side of the wrapped package, wherein the front and rear edges of the structure are each configured to be folded into an envelope fold so as to form the front and rear sides of the wrapped package, each envelope fold being defined by fold lines arranged to form a pair of side flaps, a bottom flap overlapping the side flaps, and a top flap overlapping and sealed to the bottom flap, and: a first line of weakness (Figs. 4-5, top of 12) that extends along a fold line of the envelope fold forming a respective one of the front or rear sides of the wrapped package, a second line of weakness (13) that extends substantially perpendicularly to the respective longitudinal fold lines, and a third line of weakness (Fig. 5, left 12) that extends between the first line of weakness and the second line of weakness, is disposed at a non-zero angle with respect to each, and is separated from the second line of weakness by a gap (the spaces between perforations; or Fig. 5, space between left (12) and (13)). See Figs. 1-5. 
Regarding claim 2, the non-zero angle of the third line of weakness is selected such that a tear initiated along the first line of weakness is directed towards the second line of weakness and propagates along substantially an entire length of the second line of weakness. See Figs. 1-5. 
Regarding claim 3, the non-zero angle of the third line of weakness is selected such that a tear initiated along the first line of weakness is directed towards the second line of weakness and propagates along an entire length of the second line of weakness. See Figs. 1-5. 
Regarding claim 4, a tear initiated along the first line of weakness extends into the third line of weakness, from the third line of weakness through the gap, and to the second line of weakness.
Regarding claim 5, the second line of weakness circumscribes the wrapped package. See Figs. 2 and 5. 
Regarding claim 7, the first line of weakness at least partially defines one of the side flaps of the envelope fold. See Figs. 1-5. 
Regarding claim 9, the first line of weakness is disposed underneath (at least partially) and is hidden by one of the side flaps, bottom flap, or top flap of the envelope fold. See Figs. 3-5. 
Regarding claim 10, Newman discloses a method of opening the media wrapper of claim 1, comprising gripping the edge of one of the side flaps, bottom flap, or top flap of the envelope fold and pulling of the wrapper until an end portion of the wrapper is removed to create an access opening for removing the at least a portion of the stack of print media. See Figs. 1-5. 
Regarding claim 11, Newman discloses a media wrapper for wrapping a stack of print media, the media wrapper comprising: a structure configured to be wrapped and sealed around a stack of print media, wherein in an unwrapped configuration the structure has a front edge, a rear edge, a left edge, and a right edge, and wherein in the unwrapped configuration the structure comprises: a first line of weakness (Figs. 4-5, top of 12) that begins at the front edge of the structure and extends away from the front edge of the structure to a point disposed from the front edge of the structure, a second line of weakness (13) that extends substantially parallel to the front edge of the structure and is spaced from the first line of weakness, and a third line of weakness (Fig. 5, left 12) extending between the first line of weakness and the second line of weakness at an a non-zero angle with respect to each of the first and second line of weakness, wherein the third line of weakness is separated from the second line of weakness by a gap. See Figs. 1-5. 
Regarding claims 12-14 and 16-18, Newman sufficiently discloses the claimed invention. See Figs. 1-5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Newman as applied above in further view of Guckenberger (US 5,158,499).
Regarding claims 6 and 15, Newman does not disclose a difference in the depth of the line of weakness. Guckenberger, which is drawn to a wrap, discloses a depth of the line of weakness can be greater along at least part of a line of weakness. See col. 6, Il. 17-34. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for a depth of the line of weakness of Newman to be greater along at least part of the first line of weakness portion or a connecting line of weakness portion as compared to a second line of weakness portion in order to accommodate the different materials used in the wrapper.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Newman as applied above in further view of Conrad et al. (US 2006/0027637).
Regarding claim 8, Newman does not disclose indicia. Conrad, which is drawn to a wrapper, discloses printed indicia proximate a first line of weakness indicating a location for a user to initiate a tear to open the media wrapper. See cl. 7. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to indicia, as disclosed by Conrad, on the wrapper of Newman in order to convey a message to a user. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Newman as applied above. 
Regarding claim 19, Neman discloses the claimed invention except for the claimed angles.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an angle formed between the third line of weakness and the second line of weakness comprise between about 35 degrees and about 55 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        DB